
	

116 S2566 IS: Prohibiting Punishment of Acquitted Conduct Act of 2019
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2566
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mr. Durbin (for himself, Mr. Grassley, Mr. Leahy, Mr. Tillis, Mr. Booker, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend section 3661 of title 18, United States Code, to prohibit the consideration of acquitted
			 conduct at sentencing.
	
	
 1.Short titleThis Act may be cited as the Prohibiting Punishment of Acquitted Conduct Act of 2019.
		2.Acquitted conduct at sentencing
			(a)Use of information for sentencing
 (1)AmendmentSection 3661 of title 18, United States Code, is amended by inserting , except that a court of the United States shall not consider, except for purposes of mitigating a sentence, acquitted conduct under this section before the period at the end.
 (2)ApplicabilityThe amendment made by paragraph (1) shall apply only to a judgment entered on or after the date of enactment of this Act.
 (b)DefinitionsSection 3673 of title 18, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking As and inserting the following:
					
 (a)As; and (2)by adding at the end the following:
					
 (b)As used in this chapter, the term acquitted conduct means— (1)an act—
 (A)for which a person was criminally charged and adjudicated not guilty after trial in a Federal, State, or Tribal court; or
 (B)in the case of a juvenile, that was charged and for which the juvenile was found not responsible after a juvenile adjudication hearing; or
 (2)any act underlying a criminal charge or juvenile information dismissed— (A)in a Federal court upon a motion for acquittal under rule 29 of the Federal Rules of Criminal Procedure; or
 (B)in a State or Tribal court upon a motion for acquittal or an analogous motion under the applicable State or Tribal rule of criminal procedure..
				
